Appellate Case: 21-2126     Document: 010110670502       Date Filed: 04/13/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          April 13, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2126
                                                    (D.C. No. 1:18-CR-02635-WJ-1)
  ORIN KRISTICH,                                               (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                                       ORDER
                          _________________________________

 Before TYMKOVICH, Chief Judge, EID and CARSON, Circuit Judges.
                  _________________________________

       This matter is before the court on Orin Kristich’s February 25, 2022, pro se

 filing, which we accept for filing and construe as both a petition for panel rehearing

 and a substantive response in opposition to the government’s motion to enforce the

 appeal waiver in his plea agreement pursuant to United States v. Hahn, 359 F.3d

 1315 (10th Cir. 2004) (en banc) (per curiam).

       We recall the mandate issued on January 26, 2022, and, pursuant to

 Fed. R. App. P. 40, we grant Mr. Kristich’s request for panel rehearing. The court’s

 January 4, 2022, Order and Judgment is withdrawn and replaced by the attached

 revised Order and Judgment on rehearing, which shall be filed as of today’s date.


                                             Entered for the Court
                                             Per Curiam
Appellate Case: 21-2126     Document: 010110670502       Date Filed: 04/13/2022    Page: 2
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 13, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2126
                                                    (D.C. No. 1:18-CR-02635-WJ-1)
  ORIN KRISTICH,                                               (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, EID and CARSON, Circuit Judges.
                  _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Orin Kristich’s plea agreement pursuant to United States v. Hahn,

 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Exercising jurisdiction under

 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

       Kristich pleaded guilty to coercion and enticement, in violation of 18 U.S.C.

 § 2422(a). Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties agreed to recommend

 a sentence of between five and twelve years’ imprisonment followed by fifteen years’

 supervised release. The plea agreement provided a detailed explanation of the



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2126     Document: 010110670502       Date Filed: 04/13/2022    Page: 3



 possible penalties and the agreed-upon sentencing range, which Kristich

 acknowledged was not binding on the district court. As part of the plea agreement,

 Kristich waived his right to appeal his conviction and any sentence within the

 stipulated range. Both by signing the written plea agreement and in his responses to

 the court’s questions at the change-of-plea hearing, Kristich acknowledged that he

 was entering his plea knowingly and voluntarily and that he understood its

 consequences, including the possible sentences and appeal waiver.

       The district court accepted the plea, including the parties’ sentencing

 agreement. It then sentenced Kristich to 120 months in prison followed by a

 fifteen-year period of supervised release. As one of the conditions of supervised

 release, the district court ordered Kristich to “submit to clinical polygraph

 examinations, if recommended in the Sex Offense-Specific Assessment.” Mot. to

 Enforce, Attach. 3 at 38. Despite receiving a sentence within the agreed-upon range,

 Kristich filed a notice of appeal.

       In his pro se response to the government’s motion to enforce, Kristich argues

 that the appeal waiver is unenforceable because the government breached the plea

 agreement and because he received ineffective assistance of counsel. Specifically, he

 argues that under the facts he stipulated to as part of the plea agreement, he did not

 admit that he knew the victim’s age at the time of the offense, but the prosecutor

 made arguments at sentencing that there was evidence suggesting that he aware that

 she was a minor. He claims the prosecutor’s sentencing arguments breached the plea

 agreement and resulted in the court adopting a less favorable guidelines range based

                                             2
Appellate Case: 21-2126     Document: 010110670502         Date Filed: 04/13/2022      Page: 4



 on sentencing factors not contemplated in the plea agreement. And he claims plea

 counsel was ineffective for not handling this sentencing issue appropriately. In

 addition to his arguments about his prison sentence, Kristich argues that the

 government should be prohibited from using certain information (such as his refusal

 to make incriminating statements during a polygraph) in deciding whether to revoke

 his probation while he is on supervised release.

        “[A]n appellate waiver is not enforceable if the Government breaches its

 obligations under the plea agreement.” United States v. Rodriguez-Rivera, 518 F.3d

 1208, 1212 (10th Cir. 2008). “General principles of contract law define the content

 and scope of the government’s obligations under a plea agreement.” United States v.

 VanDam, 493 F.3d 1194, 1199 (10th Cir. 2007), overruled on other grounds by

 Puckett v. United States, 556 U.S. 129 (2009). “We thus look to the express

 language in the agreement to identify both the nature of the government’s promise

 and the defendant’s reasonable understanding of this promise at the time of the entry

 of the guilty plea.” Id. “We evaluate the record as a whole to ascertain whether the

 government complied with its promise.” Id.

        Kristich did not raise his breach-of-plea-agreement argument in district court.

 We thus review it for plain error. See Puckett, 556 U.S. at 133-34; United States v.

 Bullcoming, 579 F.3d 1200, 1205 (10th Cir. 2009). The plain-error test requires the

 defendant to demonstrate (1) error, (2) that is plain, (3) that affects his substantial

 rights, and, if those first three prongs are met, (4) that the error seriously affects the

 fairness, integrity or public reputation of the judicial proceedings. See United States

                                              3
Appellate Case: 21-2126    Document: 010110670502         Date Filed: 04/13/2022      Page: 5



 v. Olano, 507 U.S. 725, 732-36 (1993). Kristich cannot meet the first requirement,

 so we need not address the other three.

       Contrary to Kristich’s contention, the prosecutor’s arguments at the sentencing

 hearing did not breach the plea agreement. The agreement did not require the

 government to recommend a particular guidelines range or to limit its factual

 arguments to facts Kristich admitted. To the contrary, the agreement provides that

 “[r]egardless of any other provision in this agreement, the [government] reserves the

 right to provide . . . the Court [with] any information [it] believes may be helpful to

 the Court, including . . . information about . . . any relevant conduct under [the

 guidelines].” Mot. to Enforce, Attach. 1 at 3. Moreover, nothing in the plea

 agreement precluded the court from considering unadmitted facts in determining the

 applicable guidelines range.

       Having rejected Kristich’s contention that his appeal waiver is unenforceable

 based on the government’s alleged breach of the plea agreement, we must rule on the

 government’s motion to enforce. In doing so, we consider whether the appeal falls

 within the scope of the waiver, whether the waiver was knowing and voluntary, and

 whether enforcing it would result in a miscarriage of justice. See Hahn, 359 F.3d at

 1325. Based on our review of the written plea agreement and transcript of the

 change-of-plea hearing, we conclude the Hahn factors have been met, and Kristich

 does not contend otherwise. In particular, we note that his ineffective-assistance-of-

 counsel argument falls within the scope of the appeal waiver, which provides that any

 ineffective-assistance claim may be raised in a 28 U.S.C. §§ 2241 or 2255 petition,

                                             4
Appellate Case: 21-2126    Document: 010110670502       Date Filed: 04/13/2022    Page: 6



 not on direct appeal. To the extent Kristich challenges the supervised-release

 condition that he submit to a polygraph examination if the sex offender assessment

 recommends one, that too falls within the scope of the appeal waiver. See United

 States v. Sandoval, 477 F.3d 1204, 1207 (10th Cir. 2007) (holding that “[s]upervised-

 release conditions are part of the sentence,” and the reference in the plea agreement

 to 18 U.S.C. § 3742—the statutory basis for sentence appeals—“makes clear that the

 waiver encompasses all appellate challenges to the sentence other than those falling

 within [an] explicit exception”). And his argument about what information the

 government may consider if it someday seeks to revoke his probation does not affect

 the enforceability of the appeal waiver.

       Accordingly, we grant the government’s motion to enforce the appellate

 waiver in the plea agreement, and we dismiss this appeal.


                                            Entered for the Court
                                            Per Curiam




                                            5